           Case 2:20-cv-00548-RSL Document 16 Filed 10/23/20 Page 1 of 2




                                                                        THE HONORABLE ROBERT S. LASNIK




                       UNITED STATES DISTRICT COURT
             WESTERN DISTRICT OF WASHINGTON AT SEATTLE
NORTHWEST ADMINISTRATORS, INC.,
                                      NO. C20-548-RSL
                   Plaintiff,
            v.
                                      ORDER DIRECTING ENTRY OF
O-CO CONCRETE CONSTRUCTION            JUDGMENT
LLC, a Washington limited liability
company,

                                    Defendant.

                                                      Summary of Judgment

Judgment Creditor:                                                      Northwest Administrators, Inc.
Judgment Debtor:                                                        O-Co Concrete Construction LLC
Liquidated Damages                                                      $1,942.23
Interest to Date of Judgment:                                              $53.60
Attorneys' Fees:                                                         $697.50
Costs:                                                                   $465.00
Other Recovery Amounts:                                                 NONE
Interest Rate on Costs:                                                 NONE
Attorneys for Judgment
 Creditor:                                                              Reid, McCarthy, Ballew & Leahy, L.L.P.

            THIS MATTER coming on for consideration upon Plaintiff’s motion for

judgment against the Defendant, Plaintiff being represented by its attorney, Russell J.

Reid of Reid, McCarthy, Ballew & Leahy, L.L.P., Defendant not being represented,

and the Court having reviewed the records and file herein, including the affidavit of

Russell J. Reid, the Declaration of Hunter Hughes, and the exhibits thereto in support



ORDER DIRECTING ENTRY OF JUDGMENT – C20-548-RSL
Page 1 of 2
H:\Other\Motion Packets\NW Admins v. O-CO Concrete\Proposed Order.doc
           Case 2:20-cv-00548-RSL Document 16 Filed 10/23/20 Page 2 of 2




of Plaintiff’s motion, and being fully advised in the premises, now, therefore, it is

hereby

            ORDERED, ADJUDGED AND DECREED that Plaintiff be and hereby is

awarded judgment against Defendant in the amounts hereinafter listed, which

amounts are due the Plaintiff’s Trusts by Defendant for its inclusive employment of

members of the bargaining unit represented by Local 313, with which the Defendant

has a valid collective bargaining agreement, and which amounts are due by reason

of its specific acceptance of the Plaintiff’s Agreements and Declarations of Trust for

the period January 2020 through March 2020: for liquidated damages of $1,942.23,

for pre-judgment interest of $53.60, for attorneys’ fees of $697.50, and for costs of

$465.00, all for a total of $2,908.18.

            JUDGMENT ENTERED this 23rd day of October, 2020.




                                                                        A
                                                                        Robert S. Lasnik
                                                                        United States District Judge


Presented for Entry by:


s/Russell J. Reid
Russell J. Reid, WSBA #2560
of Reid, McCarthy, Ballew & Leahy, L.L.P.
Attorney for Plaintiff




ORDER DIRECTING ENTRY OF JUDGMENT – C20-548-RSL
Page 2 of 2
H:\Other\Motion Packets\NW Admins v. O-CO Concrete\Proposed Order.doc
